Citation Nr: 1133232	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  07-38 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The appellant served on active duty from February 1967 to December 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefit sought on appeal.

Although the appellant requested a hearing before the Board on the issue of entitlement to service connection for PTSD in his VA Form 9, dated in December 2007, the record reflects that he failed to report for a scheduled Board hearing on May 10, 2011, without explanation.  Therefore, the Board finds that a reasonable effort was made to afford the appellant with his requested hearing on this issue and that further action is not required in this regard.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  For the reasons set forth below, the Board finds that the issue of entitlement to service connection for PTSD must be deferred.  Specifically, before this appeal may proceed, the Agency of Original Jurisdiction (AOJ) must properly develop and adjudicate the issue regarding the appellant's character of discharge from service.

The appellant seeks entitlement to service connection for PTSD.  He has contended that his character of service has been upgraded to "under honorable conditions" and that he is eligible for VA benefits.

A person seeking VA benefits must first establish that they have attained the status of veteran.  See Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  The term "veteran" means a person who served in the active military, naval or air service, and who was discharged or released therefrom under conditions other than dishonorable.  See 38 U.S.C.A. § 101(2).

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  See 38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a) (2010).  A discharge issued under honorable conditions is binding on VA.  See 38 C.F.R. § 3.12(a).

In the present case, the Board notes that the RO performed substantial development on the appellant's service connection claim without reference to his character of discharge.  Then, in the March 2009 supplemental statement of the case, the RO denied the appellant's service connection claim based on evidence of record that he was discharged under conditions other than honorable.  As this issue is inextricably intertwined with the service connection issue on appeal, the Board cannot proceed with adjudication of the service connection issue until the appellant's character of discharge issue has been properly developed and adjudicated.  More specifically, on remand, the AOJ must provide the appellant with proper notice and an opportunity to assist in the development of this issue.  

Accordingly, the case is REMANDED for the following action:

1.  After complying with the duty to notify and assist, adjudicate the issue of whether the appellant's character of discharge from service bars him from eligibility for his service connection claim pursuant to 38 C.F.R. § 3.12, based upon new and material evidence.  See RO letter/decision dated September 14, 1978; 38 C.F.R. § 3.156.  Notify the appellant of this decision and of his appellate rights.

2.  Thereafter, readjudicate the appellant's claim for service connection for PTSD.  If the claim remains denied, provide the appellant and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this issue to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).


